Citation Nr: 1448175	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic osteomyelitis of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had 36 days of active service from September to November 1965.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2010 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in October 2013.  


FINDINGS OF FACT

1.  A surgical scar and right wrist bone cyst of unknown etiology was recorded on the Veteran's February 1965 service enlistment examination report.  

2.  The Veteran's preexisting chronic osteomyelitis of the right wrist did not increase in disability during service.  


CONCLUSION OF LAW

The Veteran's pre-existing chronic osteomyelitis of the right wrist was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the or in October 2013.  The Board finds that the VA examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a competent medical opinion to adjudicate the issue addressed in this decision.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As noted above, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Furthermore, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection, there must generally be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meet his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, the condition need not be symptomatic at the time of evaluation, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").  

Right Wrist Disability

The Veteran contends that while he had right wrist problems prior to service, he believes that his pre-existing chronic osteomyelitis was aggravated by service.  The Veteran testified that he had surgery on his right wrist for a bone cyst when he was about 13 years old, and that he had recurring infections with any strenuous use or heavy lifting which required additional treatment prior to service.  He said that he was "still having a little problem with it" and informed the recruiter about his medical history when he joined the service in 1965, but was told not to worry about it.  (T p.5).  In his second week of boot camp, his arm swelled up a little and began to drain when he bumped it in the pool, and he was sent to the hospital for treatment.  The Veteran testified that he had to have additional surgery to drain the infection twice immediately after service, and believes that his osteomyelitis was aggravated by the strenuous activities of military service.  

Regarding the Veteran's contentions, while he is competent to provide an opinion on some medical issues, the specific issue in this case, chronic osteomyelitis, falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) Barr v. Nicholson, 21 Vet. App. 303 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Board finds that the Veteran's opinion as to the nature or severity of his chronic osteomyelitis is of little probative value and assigns it no evidentiary weight.  

The Veteran's service enlistment examination on September 7, 1965, noted a scar and a bone cyst on the right wrist of unknown etiology with no sequelae.  An STR, dated September 30, 1965, noted cyst removal from his right wrist at age 18, not considered disabling.  The STR's showed that the Veteran arrived at the Naval Training Center on September 30, 1965, and that he was seen in the emergency room on October 13, 1965, for recurrent drainage from a chronic infection in the right distal forearm.  The Veteran reported that he had surgery on the right wrist the previous December, and that he had drainage from the wrist with strenuous activities that caused him to change jobs frequently prior to service.  The Veteran reported that he informed the medical officer when he enlisted in the Navy and was given a three week period for it to close, and then was accepted into service without x-ray studies being taken.  The Chief of Orthopedic Services commented that the medical officer could have prevented the waste of time and expense had he performed his function properly.  X-ray studies revealed a large, deformed, sclerosed cystic distal radius which was obviously chronic osteomyelitis.  Clinical findings included a reddened, scarred area on the dorsal side of the distal forearm with an eschar and draining sinus.  The impression was active chronic osteomyelitis.  A Medical Evaluation Board subsequently found that the Veteran did not meet the minimum physical standards for enlistment and recommended discharge from service by reason of erroneous enlistment.  

At the hearing in October 2013, the Veteran testified that he had swelling in his right wrist from strenuous exercise for about two weeks after entering service, and that it started to drain when he bumped it during training at a pool and was sent to the dispensary for treatment.  The Veteran testified that he was hospitalized twice within a couple of months of discharge from service to flush out the infection and drain the site.  He said that his wrist swells up occasionally after picking up heavy objects or strenuous use, but that it goes away on its own and that he takes Tylenol if it hurts, but that he has not required any additional surgery or medical treatment since 1966.  The Veteran also testified that the private medical records for his treatment immediately after service are not available and that the doctor who treated him was deceased.  

At this point, the Board notes that because a right wrist bone cyst was recorded on the Veteran's enlistment examination in September 1965, that the condition, although apparently not obviously symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Given that the Veteran's right wrist was not of sound condition at enlistment, the Board finds that he is not entitled to the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Consequently, to the extent the Veteran seeks compensation for a disability resulting from a chronic right wrist disability, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jensen, and Horn, all supra.  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In February 2012, the Veteran was examined by VA to determine whether his pre-existing chronic osteomyelitis was aggravated by service.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history, and current complaints and findings.  The examiner stated that, given the natural history of chronic osteomyelitis requiring debridement, it was very unlikely that his six weeks of active duty would have aggravated or changed the natural course of his disease.  The examiner noted that while the Veteran required subsequent debridement to clear the infection after his discharge from service, all of the sequelae can be traced back to his initial diagnosis and treatment, regardless of his military service.  

The Board finds the February 2012 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA physician offered a rational and plausible explanation for concluding that the Veteran's pre-existing chronic osteomyelitis of the right wrist was not aggravated by service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As the Veteran has not presented any competent medical evidence to rebut the VA opinion, the most probative evidence of record consists of the February 2012 medical opinion.  

At this point, it should be noted that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Here, the Veteran testified that he had recurring infections in the right wrist that required drainage and antibiotic treatment periodically since he was 13 years old, that he was having "a little problem" with his wrist when he was initially examined for service enlistment, and that he had symptoms for the two weeks he was in boot camp, prior to being treated in service.  He said that his wrist was drained once in service, and two more times with a few months of discharge from service, but that he has not required any further medical treatment since 1966, and has had only occasional pain and swelling that resolves on its own.  The Veteran also testified that he has not seen a doctor for his right wrist since 1965, and that no one has ever told him that his disability had worsened or was otherwise aggravated in service, but that he believes that it was aggravated by service.  

In this case, the objective evidence of record does not show or otherwise suggest that the Veteran's pre-existing chronic osteomyelitis of the right wrist worsened or otherwise increased in disability beyond the natural progression of the disease process during service.  While the Veteran was treated for an active infection in service, and apparently required additional treatment immediately after his discharge from service, the only symptoms that he has experienced over the nearly 60 years since service was occasional pain and swelling that resolves spontaneously.  The Veteran's symptoms and treatment in service were the same that he had prior to service, and he has not had any infections or symptoms that required any further medical treatment since 1966.  Thus, it cannot be concluded the pre-existing right wrist disability noted at service enlistment underwent an increase in disability during service.  Browder, 5 Vet. App. at 271.  

Under the circumstances, the Board finds that the Veteran's belief that his pre-existing chronic osteomyelitis of the right wrist was aggravated in service is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of little probative value and declines to assign it any evidentiary weight.  

Based on the facts in this case, there is no objective or persuasive competent medical evidence that the Veteran's preexisted chronic osteomyelitis of the right wrist worsened or otherwise underwent an increase in disability during service.  Therefore, the appeal is denied.  

							CONTINUED ON NEXT PAGE

ORDER

Service connection for chronic osteomyelitis of the right wrist is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


